FILED
                             NOT FOR PUBLICATION                              JUL 25 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELIEZAR ABELLA, a.k.a. Eliezar A.                 No. 10-71500
Abella, a.k.a. Bert,
                                                  Agency No. A036-147-858
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Eliezar Abella, a native and citizen of the Philippines, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law. Vargas-Hernandez v. Gonzales, 497 F.3d

919, 921 (9th Cir. 2007). We deny in part and grant in part the petition for review,

and remand for further proceedings.

      The BIA correctly concluded that the amended aggravated felony definition

set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of

1996, Pub. L. No. 104-208 (“IIRIRA”), applies retroactively to render Abella’s

conviction under California Penal Code § 192(a) an aggravated felony. See

Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1054 (9th Cir. 2005) (IIRIRA

definition applies retroactively). Abella’s contention that retroactive application of

IIRIRA violates his rights to due process and equal protection is unpersuasive, and

his contention that it violates the prohibitions against ex post facto laws and bills of

attainder is foreclosed by Artukovic v. INS, 693 F.2d 894, 897 (9th Cir. 1982).

      In light of the Supreme Court’s decision in Judulang v. Holder, 132 S. Ct.

476, 484 (2011), however, we grant the petition for review in part and remand to

the BIA to reassess Abella’s eligibility for relief under former § 212(c) of the

Immigration and Nationality Act.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.


                                           2                                       10-71500